Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 9, line 10, filed 22 July 2022, with respect to the rejection of Claims 1, 3-5, 7-10, 12-14, and 16-18 under 35 U.S.C. 102(a)(1) as being anticipated by Yanaka et al. (United States Patent Publication No. US 2007/0231740 A1), hereinafter Yanaka, and Claims 2, 6, 11, 15, and 19 under 35 U.S.C. 103 as being unpatentable over Yanaka, have been fully considered and are persuasive in light of the amendments to the independent Claim 1.  The prior rejections of Claims 1-19 have been withdrawn.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
3.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inukai et al. (United States Patent Publication No. US 2005/0005794 A1), hereinafter Inukai, and further in view of Yanaka et al. (United States Patent Publication No. US 2007/0231740 A1), hereinafter Yanaka.
5.	Regarding Claims 1-9, Inukai teaches (Paragraphs [0090-0098]) a support. Inukai teaches (Paragraphs [0101-0136]) an image recording layer. Inukai teaches (Claim 9) an overcoat layer, wherein the overcoat layer is in direct contact with the image recording layer. Inukai teaches (Paragraphs [0101-0136]) the image recording layer includes an infrared absorbent. Inukai teaches (Paragraphs [0101-0136]) a polymerizable compound. Inukai teaches (Paragraphs [0101-0136]) a polymerization initiator. Inukai teaches (Paragraph [0054]) wherein the overcoat layer includes a water-soluble polymer.
6.	However, Inukai fails to explicitly teach wherein the overcoat layer includes particles. Furthermore, Inukai fails to explicitly teach a melting point of the particles is in a range of 70°C to 150°C. Furthermore, Inukai fails to explicitly teach a volume-average particle diameter of the particles is greater than 0.7 µm. Furthermore, Inukai fails to explicitly teach the overcoat layer contains 10,000 particles/mm2 or greater of the particles. Furthermore, Inukai fails to explicitly teach a surface of an outermost layer on the image recording layer side in the lithographic printing plate precursor is formed of the particles and the water-soluble polymer. Furthermore, Inukai fails to explicitly teach an area ratio occupied by the particles in a surface of an outermost layer on the image recording layer side in the lithographic printing plate precursor is 20% or less. Furthermore, Inukai fails to explicitly teach an average film thickness of a portion free from the particles in the overcoat layer is smaller than the volume-average particle diameter of the particles. Furthermore, Inukai fails to explicitly teach a value of the volume-average particle diameter of the particles/an average film thickness of a portion free from the particles in the overcoat layer is 10 or greater. Furthermore, Inukai fails to explicitly teach the particles are organic resin particles. Furthermore, Inukai fails to explicitly teach the particles contain at least one particle selected from the group consisting of polyethylene particles and modified polyethylene particles. Furthermore, Inukai fails to explicitly teach the water-soluble polymer includes a cellulose compound.
7.	Yanaka teaches (Paragraphs [0021-0054]) the overcoat layer includes particles. Yanaka teaches (Paragraphs [0021-0054]) the particles having a melting point in a range of 70° C to 150° C. Yanaka teaches (Paragraphs [0021-0054]) the particles having a volume-average diameter of greater than 0.7 μm. Yanaka teaches (Paragraphs [0021-0054]) a particle diameter of greater than 1 μm and a particle content (i.e. percentage by mass) of 0.1 to 20% by mass. Calculating the number of particles per square millimeter would include concentrations greater than 10,000 particles/mm2. Yanaka teaches (Paragraphs [0021-0268]) a surface of an outermost layer on the image recording layer side in the lithographic printing plate precursor is formed of the particles and the water-soluble polymer. Yanaka teaches (Paragraphs [0021-0268]) an area ratio occupied by the particles in a surface of an outermost layer on the image recording layer side in the lithographic printing plate precursor is 20% or less. Yanaka teaches (Paragraphs [0021-0054]) an average film thickness of a portion free from the particles in the overcoat layer is smaller than the volume-average particle diameter of the particles. Yanaka teaches (Paragraphs [0021-0054]) a particle diameter of 1 μm to 20 μm and a particle content (i.e. percentage by mass) of 0.1 to 20% by mass. Yanaka teaches (Paragraphs [0021-0268]) an area ratio occupied by the particles in a surface of an outermost layer on the image recording layer side in the lithographic printing plate precursor is 20% or less. From that information, calculating the volume-average particle diameter of the particles/an average film thickness of a portion free from the particles in the overcoat layer arrives at a value of 10 or greater. Yanaka teaches (Paragraphs [0021-0054]) the particles are organic resin particles. Yanaka teaches (Paragraphs [0021-0054]) the particles contain at least one particle selected from the group consisting of polyethylene particles and modified polyethylene particles. Yanaka teaches (Paragraphs [0021-0054]) the water-soluble polymer includes a cellulose compound. Yanaka teaches (Paragraph [0027]) the overcoat layer comprising particles therein disclosed prevents scratching and prevents fusion with heat.
8.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Inukai to incorporate the teachings of Yanaka to have the overcoat layer include particles, the particles having a melting point in a range of 70° C to 150° C, the particles having a volume-average diameter of greater than 0.7 μm, a particle diameter of greater than 1 μm and a particle content (i.e. percentage by mass) of 0.1 to 20% by mass, a surface of an outermost layer on the image recording layer side in the lithographic printing plate precursor is formed of the particles and the water-soluble polymer, an area ratio occupied by the particles in a surface of an outermost layer on the image recording layer side in the lithographic printing plate precursor is 20% or less, an average film thickness of a portion free from the particles in the overcoat layer is smaller than the volume-average particle diameter of the particles, a particle diameter of 1 μm to 20 μm and a particle content (i.e. percentage by mass) of 0.1 to 20% by mass, an area ratio occupied by the particles in a surface of an outermost layer on the image recording layer side in the lithographic printing plate precursor is 20% or less, the particles are organic resin particles, the particles contain at least one particle selected from the group consisting of polyethylene particles and modified polyethylene particles, and the water-soluble polymer includes a cellulose compound. Doing so would result in the overcoat layer comprising particles preventing scratching and fusion with heat, as recognized by Yanaka.
9.	Regarding Claims 10-18, Inukai in further view of Yanaka teaches all limitations of Claim 1 of the instant application above. Furthermore, Inukai teaches (Paragraphs [0112-0113]) image-wise exposing the lithographic printing plate precursor to form an exposed area and an unexposed area. Inukai teaches (Paragraphs [0112-0113]) supplying at least one of printing ink or dampening water to remove a non-image area.
10.	However, Inukai fails to explicitly teach a volume-average particle diameter of the particles is greater than 0.7 µm. Furthermore, Inukai fails to explicitly teach the overcoat layer contains 10,000 particles/mm2 or greater of the particles. Furthermore, Inukai fails to explicitly teach a surface of an outermost layer on the image recording layer side in the lithographic printing plate precursor is formed of the particles and the water-soluble polymer. Furthermore, Inukai fails to explicitly teach an area ratio occupied by the particles in a surface of an outermost layer on the image recording layer side in the lithographic printing plate precursor is 20% or less. Furthermore, Inukai fails to explicitly teach an average film thickness of a portion free from the particles in the overcoat layer is smaller than the volume-average particle diameter of the particles. Furthermore, Inukai fails to explicitly teach a value of the volume-average particle diameter of the particles/an average film thickness of a portion free from the particles in the overcoat layer is 10 or greater. Furthermore, Inukai fails to explicitly teach the particles are organic resin particles. Furthermore, Inukai fails to explicitly teach the particles contain at least one particle selected from the group consisting of polyethylene particles and modified polyethylene particles. Furthermore, Inukai fails to explicitly teach the water-soluble polymer includes a cellulose compound. Furthermore, Inukai fails to explicitly teach supplying a developer having a pH of 2 or higher and 11 or lower to remove the unexposed area.
11.	Yanaka teaches (Paragraphs [0021-0054]) the particles having a volume average diameter of greater than 0.7 μm. Yanaka teaches (Paragraphs [0021-0054]) a particle diameter of greater than 1 μm and a particle content (i.e. percentage by mass) of 0.1 to 20% by mass. Calculating the number of particles per square millimeter would include concentrations greater than 10,000 particles/mm2. Yanaka teaches (Paragraphs [0021-0268]) a surface of an outermost layer on the image recording layer side in the lithographic printing plate precursor is formed of the particles and the water-soluble polymer. Yanaka teaches (Paragraphs [0021-0268]) an area ratio occupied by the particles in a surface of an outermost layer on the image recording layer side in the lithographic printing plate precursor is 20% or less. Yanaka teaches (Paragraphs [0021-0054]) an average film thickness of a portion free from the particles in the overcoat layer is smaller than the volume average particle diameter of the particles. Yanaka teaches (Paragraphs [0021-0054]) a particle diameter of 1 μm to 20 μm and a particle content (i.e. percentage by mass) of 0.1 to 20% by mass. Yanaka teaches (Paragraphs [0021-0268]) an area ratio occupied by the particles in a surface of an outermost layer on the image recording layer side in the lithographic printing plate precursor is 20% or less. From that information, calculating the volume average particle diameter of the particles/an average film thickness of a portion free from the particles in the overcoat layer arrives at a value of 10 or greater. Yanaka teaches (Paragraphs [0021-0054]) the particles are organic resin particles. Yanaka teaches (Paragraphs [0021-0054]) the particles contain at least one particle selected from the group consisting of polyethylene particles and modified polyethylene particles. Yanaka teaches (Paragraphs [0021-0054]) the water-soluble polymer includes a cellulose compound. Yanaka teaches (Paragraph [0027]) the overcoat layer comprising particles therein disclosed prevents scratching and prevents fusion with heat.
12.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Inukai to incorporate the teachings of Yanaka to have the particles have a volume average diameter of greater than 0.7 μm, a particle diameter of greater than 1 μm and a particle content (i.e. percentage by mass) of 0.1 to 20% by mass, a surface of an outermost layer on the image recording layer side in the lithographic printing plate precursor is formed of the particles and the water-soluble polymer, an area ratio occupied by the particles in a surface of an outermost layer on the image recording layer side in the lithographic printing plate precursor is 20% or less, an average film thickness of a portion free from the particles in the overcoat layer is smaller than the volume average particle diameter of the particles, a particle diameter of 1 μm to 20 μm and a particle content (i.e. percentage by mass) of 0.1 to 20% by mass, an area ratio occupied by the particles in a surface of an outermost layer on the image recording layer side in the lithographic printing plate precursor is 20% or less, the particles are organic resin particles, the particles contain at least one particle selected from the group consisting of polyethylene particles and modified polyethylene particles, and the water-soluble polymer includes a cellulose compound. Doing so would result in the overcoat layer comprising particles preventing scratching and fusion with heat, as recognized by Yanaka.
13.	Regarding Claim 19, Inukai in further view of Yanaka teaches all limitations of Claim 1 of the instant application above. However, Inukai fails to explicitly teach supplying a developer having a pH of 2 or higher and 11 or lower to remove the unexposed area.
14.	Yanaka teaches (Paragraph [0227]) supplying a developer having a pH of 2 or higher and 11 or lower to remove the unexposed area. Yanaka teaches (Paragraph [0227]) the use of aqueous or weakly alkaline water developers enables development in water, which may be preferred for certain applications.
15.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Inukai to incorporate the teachings of Yanaka to supply a developer having a pH of 2 or higher and 11 or lower to remove the unexposed area. Doing so would result in ability to use aqueous developers, as recognized by Yanaka.

16.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Inukai et al. (United States Patent Publication No. US 2005/0005794 A1), hereinafter Inukai, and further in view of Yanaka et al. (United States Patent Publication No. US 2007/0231740 A1), hereinafter Yanaka, and further in view of Kita et al. (United States Patent Publication No. US 2001/0003643 A1), hereinafter Kita.
17.	Regarding Claim 20, Inukai in further view of Yanaka teaches all limitations of Claim 1 of the present application. However, Inukai in further view of Yanaka fails to explicitly teach an average film thickness of a portion free from the particles in the overcoat layer is in a range of 0.001 µm or greater and 5 µm or less.
18.	Kita teaches [0068] an overcoat layer in a range of 0.1 µm or greater and 5 µm or less. Kita teaches [0068] an overcoat layer in that range provides an oxygen barrier while unduly imposing a load upon the developer to remove the layer.
19.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Inukai in further view of Yanaka to incorporate the teachings of Kita to have an overcoat layer in a range of 0.1 µm or greater and 5 µm or less. Doing so would result in the overcoat layer having a sufficiently effective oxygen barrier while not unduly burdening the developer, as recognized by Kita.

Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
21.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
22.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
23.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
24.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/12/2022